Citation Nr: 1017768	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-39 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of ten (10) percent for 
a right knee disability described as status-post medial 
meniscal tear, right knee with degenerative joint disease and 
limited motion.

2.  Entitlement to a rating in excess of twenty (20) percent 
for a right knee disability described as status-post medial 
meniscal tear, right knee with instability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
Veteran's claim for entitlement to an increased rating.  
Although the RO granted a separate 20 percent rating, for 
lateral instability of the right knee, in a January 2010 
decision, the Veteran, through his authorized representative, 
stated that he was appealing both ratings. 

The Board initially notes that the Veteran stated on his 
Substantive Appeal (VA Form 9) that the only benefit he 
sought was increased compensation for his right knee 
disability.  As a result, the issues of entitlement to 
service connection for blindness and entitlement to an 
increased rating for hypertension have not been certified 
and, as such, the Board has not been vested with jurisdiction 
over those claims.  38 C.F.R. § 20.202 (2009).  The Board 
also observes that the RO denied the Veteran's claim for 
service connection for erectile dysfunction in the December 
2006 rating decision.  Although the Veteran timely appealed 
that denial, during the pendency of his appeal, the RO issued 
a November 2007 rating decision granting service connection 
for erectile dysfunction.  Where a claim for service 
connection is granted during the pendency of an appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review concerning the 
compensation level or the effective date assigned for the 
disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The Veteran did not file a second NOD so this matter 
is not before the Board. 

The Board also notes that the Veteran has reported that he is 
unemployable due to his service-connected right knee 
disability.  Although submission of a claim for an increased 
disability rating with evidence of unemployability requires 
VA to consider a claim for a total rating based on individual 
unemployability (TDIU) ( see Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001)), VA has already considered and 
denied such a claim (rating decision of September 2009) and 
the Veteran has not appealed that decision.  As such, the 
matter of entitlement to TDIU will not be discussed herein. 


FINDINGS OF FACT

1.  The Veteran's right knee flexion was measured as limited 
to 50 degrees in December 2009; flexion to 140 degrees was 
measured in October 2006; extension was measured at five (5) 
degrees in December 2009. 

2.  In December 2009, the Veteran was observed to have 
moderate instability of the right knee. 

3.  The Veteran has been diagnosed, by x-ray, with arthritis 
of the right knee.

4.  The Veteran has not provided objective evidence of marked 
interference with employment or frequent periods of 
hospitalization specifically associated with his right knee 
disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected right knee 
disability described as status-post medial meniscal tear with 
degenerative joint disease and limited motion have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5260 (2009).

2.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected right knee 
disability described as status-post medial meniscal tear with 
instability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2009).

3.  The criteria for a non-compensable (zero (0)) percent 
rating for limitation of extension the right knee are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.71a, Diagnostic Code 5261 (2009).

4.  The criteria for referral of an extraschedular evaluation 
of the right knee disability are not met.  38 C.F.R. §§ 
3.321, 3.321(b)(1), 4.71, 4.71(a), Diagnostic Codes 5260, 
5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran letters in October 2003 and August 2006, 
prior to adjudication, which informed him of the requirements 
needed to establish a claim of entitlement to an increased 
evaluation.  In accordance with VCAA, the letter informed the 
Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional medical records were 
subsequently added to the claims file.

The Veteran also was informed in the August 2006 letter as to 
how VA determines appropriate disability ratings and sets 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In July 2008, the RO sent the Veteran a letter that advised 
him, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), of the necessity of providing medical or lay 
evidence demonstrating the level of disability and the effect 
that the disability has on employment as well as notice of 
the evidence necessary to establish a claim of entitlement to 
an increased evaluation under the specific diagnostic code 
assigned to his disability. But see Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" or include 
reference to impact on daily life or rating criteria).  As 
such, the Board finds that the duty to notify has been met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of VA medical center (VAMC) and private medical treatment 
reported by the Veteran.  

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  
The Veteran was afforded VA examinations for his service-
connected right knee disability in May 2004, October 2006, 
and December 2009.

After having carefully reviewed the record on appeal, the 
Board has determined that the notice requirements of VCAA 
have been satisfied with respect to the issues decided 
herein.  Further, the Board concludes that all available 
evidence pertinent to the claim has been obtained and there 
is sufficient medical evidence on file in order to make a 
decision.  The Veteran has been given ample opportunity to 
present evidence and argument in support of her claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).


Increased Rating Claims

The Veteran is claiming entitlement to an evaluation in 
excess of 10 percent for limitation of motion and 
degenerative joint disease of the right knee and entitlement 
to an evaluation in excess of 20 percent for lateral 
instability of the right knee.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 
5263, provide the criteria for rating knee and leg 
disabilities.  The Veteran's current 10 percent disability 
rating, for degenerative joint disease and limitation of 
motion, is pursuant to Diagnostic Code 5260.  The 20 percent 
disability rating, for instability, is pursuant to Code 5257.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that the evaluation of the same manifestation 
under different diagnoses (a practice known as 
"pyramiding") is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, VA's 
General Counsel has held that a claimant who has arthritis 
and instability of the knee may receive separate disability 
ratings.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The 
General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 or DC 5259 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  More 
recently, VA's General Counsel held that separate ratings are 
also available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).  

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity; however, the 
Secretary shall, from time to time, readjust this schedule of 
ratings in accordance with experience.  To accord justice in 
an exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The Veteran was granted service connection for a right knee 
disability in a September 1993 rating decision, which 
assigned a non-compensable (zero (0) percent) rating, 
effective April 1993.  In a September 2003 claim, the Veteran 
contended that the non-compensable rating did not accurately 
reflect the current severity of the right knee disability.  
He was granted a 10 percent evaluation, effective September 
2003, in an August 2004 rating decision.  In February and 
December 2006, the RO declined to grant an evaluation in 
excess of 10 percent.  A January 2010 rating decision granted 
a separate evaluation of 20 percent, for instability of the 
right knee, effective December 2009.  He timely appealed the 
December 2006 decision and indicated in March 2010 that he 
wished to continue his appeal of the 10 percent, and separate 
20 percent, evaluations.

A November 2002 treatment note described the Veteran's knee 
pain as "well-controlled."  A May 2003 note reflects that 
he had been diagnosed with bursitis.  In November 2003 he was 
seen for complaints of knee pain and reported intermittent 
knee buckling; he received a cortisone shot.

The Veteran was provided a VA examination in May 2004.  The 
examiner noted that he had experienced symptomatic residuals 
of a right medial meniscectomy for more than 28 years.  The 
report reflects that the Veteran described his current 
symptoms as constant discomfort with walking, 
ascending/descending stairs, squatting, kneeling, and 
standing/sitting for long periods of time, but noted that the 
condition was not incapacitating. The functional impairment 
of the disability was described as decreased range of motion 
and limited ambulation.  The examiner noted that the knee was 
abnormal in appearance due to mild swelling; range of motion 
of the right knee was measured at 90 degrees of flexion (with 
pain at 85 degrees) and zero (0) degrees of extension, with 
pain at five (5) degrees.  Range of motion was additionally 
limited by pain, but not by fatigue, weakness, lack of 
endurance, or incoordination.  The examiner also noted slight 
instability of the right knee and 'locking' pain.  However, 
an x-ray of the right knee was normal; the examiner noted 
that his disability had progressed/worsened.

An August 2004 VA treatment note reflects that the Veteran 
was seen for complaints of knee pain, reporting that his 
current medications were not sufficient.  He was provided 
with a knee support.  The Veteran received an evaluation of 
his right knee in October 2004; the examiner noted no 
evidence of meniscal pathology or ligamentous instability.  
In July 2005, the Veteran was diagnosed by MRI with a tear of 
the right anterior cruciate ligament.  An August 2005 private 
radiology consultation note shows that the Veteran received 
an x-ray of his right knee which revealed mild degenerative 
arthritic change.

The Veteran was afforded another VA examination of his right 
knee in August 2005.  The examiner noted that he reported 
symptoms of knee pain and stiffness as well as difficulty 
walking and bending; he reported that those symptoms were 
constant, but did not report incapacitation.  Upon 
examination, the Veteran's right knee was observed as 
abnormal on the right side, with findings of a well-healed 
surgical scar on the medial side.  The knee revealed signs of 
crepitus and the examiner noted that the Veteran had a 
limping gait and could not walk without support of a cane.  
His right knee flexion was measured at 55 degrees, with pain, 
and extension was measured at zero (0) degrees, with pain.  
Repetitive movement resulted in pain and lack of endurance, 
but not fatigue, weakness, or incoordination.  The examiner 
noted the established diagnosis of status post medial 
meniscal tear, but changed the diagnosis to degenerative 
joint disease of the right knee since x-rays revealed 
degeneration of the medial compartment.

Also in August 2005, the Veteran was evaluated for a possible 
anterior cruciate ligament reconstruction.  The VA 
orthopedist noted that there was medial and lateral joint 
line tenderness and low grade effusion, but stated that the 
joints go to full extension and flex to about 115 degrees.  
He was treated with a brace to minimized instability and was 
advised to consider surgery if his pain continued.
A February 2006 rating decision noted that, as a result of 
the diagnosis change in the August 2005 VA examination report 
that the Veteran's disability was being rated under Code 5262 
instead of the previous Code, 5257

In November 2005, the Veteran was seen again for complaints 
of right knee pain; he was observed to use a cane when 
walking and reported pain and swelling in the joint.  
Physical examination revealed mild effusion and tenderness 
along the medial and lateral joint lines.  His knee was 
observed at full extension and with flexion of about 110 
degrees.  Instability and arthritic changes were diagnosed.  
The VA orthopedic surgeon stated that he was not, at that 
time, a good candidate for total knee arthroplasty, but could 
benefit from arthroscopic surgery.

A January 2006 VA treatment note reflects diagnoses of knee 
arthritis, synovitis, meniscal tears, and probable anterior 
cruciate ligament tear.  The note stated that swelling and 
pain were likely to occur and that the Veteran was scheduled 
for surgery in approximately two (2) months.  An April 2006 
VA treatment note reflects that the Veteran had not yet 
received surgery and wished to schedule the arthroscopy in 
June 2006.

The Veteran was afforded another VA examination of his right 
knee in October 2006.  The examination report reflects that 
an x-ray revealed the right knee to be within normal limits.  
The Veteran's gait was described as normal and the right knee 
was noted to be without signs of swelling effusion, weakness, 
tenderness, redness, or heat.  Although crepitus was 
observed, flexion was measured at 140 degrees and extension 
at zero (0) degrees, without any limitation by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive motion.  Stability was noted as within normal 
limits.

The Veteran wrote to VA in July 2007 and contended that the 
results of the October 2006 VA examination did not accurately 
reflect the degree of his disability because the examination 
was conducted while he was wearing his custom knee brace.  He 
stated that he was still awaiting surgery to repair his 
anterior cruciate ligament.

A September 2007 treatment note reflects that the Veteran 
called VA to report that his knee was giving way, his brace 
was not helping, and, as a result, he was unable to work (he 
was, at that time, working as a prison guard).  A February 
2008 VA progress note reflects that the Veteran reported 
persistent knee pain

In April 2008, the Veteran received another MRI of his right 
knee that showed a torn ligament, degenerative joint disease, 
and fluid on the knee; an orthopedic consultation was 
requested.

A letter from a VA physician states that the Veteran is no 
longer employable due to very severe orthopedic degenerative 
joint disease and severe degenerative varicose vein disease 
with secondary edema.  The Veteran indicated in an April 2008 
letter to VA that he was scheduled to retire in June 2008.

A May 2008 report of x-ray findings reflects degenerative 
joint disease.  In June 2008, the Veteran reported that his 
knee pain was worse.  In July 2008, he was diagnosed with 
chondromalacia and received injections of medication and was 
instructed to return in two (2) months for additional 
injections.

The Veteran was seen for complaints of knee pain and swelling 
in September 2008; he reported that injectable pain 
medication was no longer working and stated that he was 
interested in surgery.  The record reflects that he was to be 
scheduled for a total knee arthroplasty after being cleared 
for surgery.  In November 2008 the Veteran was seen for 
evaluation of his right knee and swelling and tenderness was 
observed with diminished range of motion.  

A February 2009 report of telephone contact with the Veteran 
reflects that he was informed that he needed to call to 
schedule a surgery.  A March 2009 treatment note reflects a 
diagnosis of knee arthralgia, relieved by prescription 
medication; he was advised to follow up in six (6) months.  A 
June 2009 x-ray of the bilateral knees showed mild 
degenerative bilateral changes.

The Veteran was afforded another examination of his right 
knee in December 2009.  At that time, the Veteran reported 
weakness, stiffness, redness, giving way, locking, 
fatigability, pain, and dislocation, but no heat, lack of 
endurance, tenderness, drainage, effusion, or subluxation.  
However the Veteran did report experiencing approximately 
four (4) flare-ups a day.  The report reflects that he had 
not had any joint replacements, but had three (3) specialty 
braces made for his knee and walked with a cane.  His healed 
surgical scar was again observed at the medial right knee - 
the scar was measured at 10cm by .75cm and described as 
superficial, stable, and not painful.  The examiner observed 
abnormal movement, tenderness, and guarding of movement on 
the right side, but no signs of swelling, instability, 
effusion, weakness, redness, or heat.  His right knee flexion 
was measured at 50 degrees (40 with pain) and 5 degrees of 
extension, with pain.  Joint function was noted as 
additionally limited after repetitive use with pain, fatigue, 
weakness, lack of endurance, and incoordination.  A medial 
and collateral ligament test of the right knee was abnormal 
with moderate instability.  The examiner noted that 
degenerative arthritic changes had been confirmed by x-ray.

Records from the Social Security Administration (SSA) reflect 
that the Veteran experienced difficulty lifting, squatting, 
bending, standing, walking, kneeling, and climbing stairs.  
He noted that those limitations were due to disabilities with 
both of his knees and both of his feet.  He was granted 
disability benefits in August 2008.

As noted, the Veteran is currently assigned a ten (10) 
percent disability rating for his right knee disability with 
limitation of motion and a separate 20 percent evaluation for 
instability.  A 10 percent evaluation is appropriate if 
flexion is limited to 45 degrees, 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, or if extension is limited to 10 
degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261.  In May 
2004, the range of motion of the right knee was measured at 
90 degrees of flexion (with pain at 85 degrees) and zero (0) 
degrees of extension, with pain at five (5) degrees.  In 
December 2009, his right knee flexion was measured at 50 
degrees (40 with pain) and 5 degrees of extension, with pain.  
Since filing his claim of entitlement to an increased rating, 
his knee flexion has never been measured at less than 50 
degrees and extension has never been observed at more than 5 
degrees.    

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees.  It also warrants a 10 
percent evaluation when it is limited to 10 degrees and a 20 
percent evaluation when it is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  

Under these circumstances, the Board must conclude that the 
criteria for a rating, under Diagnostic Code 5260, in excess 
of 10 percent, are not met.  The Board finds that the 
Veteran's current level of knee flexion, with consideration 
of the factors set forth in DeLuca, approximates the criteria 
for a 10 percent disability evaluation for Code 5260, which 
is the rating level he is currently assigned. 

As his extension has never been measured at more than 5 
degrees, he does not meet the criteria for a compensable 
rating under Code 5261.  However, as separate ratings are 
available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261 (VAOPGCPREC 9-
2004), and the 5 degree extension measured by the 2009 VA 
examiner meets the criteria for a zero (0) percent rating 
under Code 5261, the Board grants the Veteran a separate, 
non-compensable rating for his limitation of extension of the 
right knee.  

The Veteran also has been diagnosed, by x-ray evidence, with 
arthritis of the right knee and, as noted, under VAOPGCPREC 
9-98, when limitation of range of motion warrants at least a 
zero-percent rating under Code 5260 or Code 5261, and there 
is x-ray evidence of arthritis, a separate rating may be 
assigned under Code 5003 (or Code 5010, which is rated as if 
under Code 5003).  Code 5003 specifies that when limitation 
of motion is "non-compensable under the appropriate 
diagnostic codes," a rating of 10 percent is for application 
for each major joint affected by limitation of motion if such 
limitation is objectively confirmed by findings of swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71(a).  Although the Veteran's limitation of 
motion under Code 5261, for extension, is non-compensable, 
and he has a diagnosis of arthritis, Code 5003 specifies that 
a separate 10 percent rating is not applicable unless 
limitation of motion is non-compensable under the appropriate 
"codes," - noted to be in the plural.  As the Veteran's 
limitation of motion is compensable under Code 5260, although 
not under 5261, the Board finds that the criteria for a 
separate 10 percent rating for arthritis, per 38 C.F.R. 
§ 4.71(a) Diagnostic Code 5003, are not met.  See VAOPGCPREC 
9-98.  

In regard to the specific disability addressed by Code 5257, 
recurrent subluxation or lateral instability, the Board 
observes that the Veteran was assigned a separate 20 percent 
rating for instability by a rating decision of January 2010.  
As noted above, a 20 percent rating is appropriate when 
instability is moderate, a higher rating is not appropriate 
unless the subluxation or instability becomes severe.  As no 
VA examiner has described the Veteran's instability as 
severe, the Board finds that the 20 percent rating is 
appropriate.  

As there is no basis for an increased rating of the Veteran's 
right knee disabilities (limitation of motion and 
instability), there is no basis for a staged rating of the 
pursuant to Hart.  The claims must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating for the knee disabilities, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no objective evidence showing 
that, during any period under consideration, the Veteran's 
service-connected right knee disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization 
associated with the disability in question.  Although the 
Veteran has reported, and the record reflects, that he was 
scheduled for arthroscopic surgery of his knee, there is no 
indication that such a surgery was done and the December 2009 
VA examination report reflects that he has not had any joint 
replacement surgery.  As such, the record shows that he has 
received on-going medical treatment, but has not been 
hospitalized for his right knee disability.   

The Veteran has alleged that his right knee disability is an 
impediment to employment (statement of September 2008); he 
informed VA in a September 2007 telephone call that his knee 
was giving way and he was, as a result, unable to continue 
working as a prison guard; an April 2008 letter states that 
he was scheduled to retire in June 2008 and SSA documents of 
record reflect that he stopped working in February 2008, but 
was not considered retired until June 2008.  

Letters from the Veteran's VA physician state that he is no 
longer employable due to very severe orthopedic degenerative 
joint disease and severe degenerative varicose vein disease 
with secondary edema; the physician also commented that he 
has uncontrolled hypertension with complications.  
However, the Veteran's SSA application materials reflect that 
he is unable to work due to multiple factors, including 
diabetes, high blood pressure, sleep apnea, deviated septum, 
and torn ligaments (anterior cruciate) in both knees.  He 
specifically stated "I am unable to work due to the chronic 
nature of my disabilities, constant pain in my knees, and the 
medications I take for my disabilities."  He further 
explained that he "was unable to continue [working] due to 
the problems sleeping, pain in my knees, and medications I am 
required to take."

Although the Veteran has alleged that his right knee is, in 
part, responsible for his unemployability, the Board notes 
that there is no objective evidence in the claims file that 
his right knee disability, specifically (observing that he 
has also reported lower back pain, renal insufficiency, sleep 
apnea, hypertension with complications, left knee disability, 
and bilateral foot disabilities), markedly interfere with his 
ability to work, above and beyond that contemplated by his 
separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating 
that generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability).  

Therefore, in the absence of objective evidence of any of the 
factors outlined above specifically regarding the right knee 
disability, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of ten (10) percent for a right knee 
disability described as status-post medial meniscal tear, 
right knee with degenerative joint disease and limited motion 
is denied.



A rating in excess of twenty (20) percent for a right knee 
disability described as status-post medial meniscal tear, 
right knee with instability is denied.

A separate non-compensable (zero (0)) percent rating for 
limitation of extension of the right knee is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


